Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………..……………………………….….………………………………… 2
Allowable Subject Matter………………………………………………….…………………………….… 2
Reasons for Indicating Allowable Subject Matter………………………………………………….. 3
Conclusion ………………………………………………………………..………………………………...... 3

	
Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 2/8/2021.The information disclosure statement (IDS) submitted on 2/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				
				Allowable Subject Matter 
Claims 1-11, and 13-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Arpan et al teaches the method for activity monitoring, comprising: capturing an infrared image of an environment that comprises at least one patient being monitored and at least one infrared-emitting tag (abstract and detect a tag, figure 2,210); determining a relationship between the patient being monitored and the at least one infrared-emitting tag using a processor (associate tag with a patient, 220, figure 2, paragraph [0014]). 
each infrared-emitting tag including a plurality of resistive paths that are laid out in a unique spatial pattern and that generate heat and infrared light when a current runs through them; and adjusting a course of treatment for the patient person being monitored based on the determined activity relationship.” Note the Examiner interprets the limitation “. Note that adjusting a course of treatment for the patient being monitored based on the determined activity” as defined in the specification in par. [0042], [0043])
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 9 and 10 are allowable by analogy. 

				

					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Muang can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NANCY BITAR/Primary Examiner, Art Unit 2664